Exhibit 10.1

 

[gh2jvlfh4rqt000001.jpg]

October 3, 2018

 

 

Mr. Brent J. Pearson

0 Cronin Way

Woburn, MA 01801

 

 

Dear Mr. Pearson:

 

This offer letter (the “Offer Letter”) sets forth the terms of your service as
Chief Accounting Officer of Great Elm Capital Group, Inc. (the “Company”).

 

1.

Title. You will serve as Chief Accounting Officer of the Company reporting
directly to the Company’s Chief Financial Officer.

 

2.

Employment Location.   You are expected to work at the Company’s corporate
headquarters in Waltham, MA.

 

3.

Employment Start Date.  Subject to completion of a satisfactory background
screening, your employment with the Company will begin on October 29, 2018.

 

4.

Base Salary.  Your annual base salary rate will be $205,000, less applicable
withholding and deductions, commencing on your start date and paid in accordance
with the Company’s payroll practices in effect from time to time.

 

5.

Bonus.  You will be eligible for a bonus in the discretion of the Company’s
management.  Your targeted annual bonus will initially be $45,000.  There is no
guarantee that you will be awarded any bonus in any period.

 

6.

Equity Incentive.  Subsequent to the Company’s annual shareholder meeting on
October 16, we will recommend to the compensation committee of the board of
directors (the “Compensation Committee”) of the Company that you be awarded
options to purchase 40,000 shares of Company common stock.  The terms of the
options will be as set forth in a separate award agreement (the “Award
Agreement”), including, but not limited to, that (i) the exercise price of the
options will be fair market value on the date of award and (ii) the options will
vest 20% on the first anniversary of your start date and 5.00% per quarter
thereafter such that the options are fully vested on the fifth anniversary of
your start date. If there is a conflict or ambiguity between the Award Agreement
and this Offer Letter, the Award Agreement will control.  You will be eligible
for periodic refresh option grants in the discretion of the Compensation
Committee, and there is no assurance that any such award will be made.

 

7.

Employee Health & Welfare Benefits.  You will be offered benefits, including
participation in the Company’s health and dental plans and 401(k) plan,
consistent with those offered to similarly situated employees of the Company.

8.

Business Expenses. The Company will reimburse your out-of-pocket expenses
incurred in connection with your service to the Company, subject to the
Company’s policies in effect from time to time and applicable IRS guidelines.

 

 

--------------------------------------------------------------------------------

 

Mr. Brent Pearson

October 3, 2018

Page 2

 

9.

At-Will Employment.  Your employment is “at-will” and may be terminated by you
or the Company at any time for any reason or no reason.

 

10.

Non-Solicitation.

 

(a)

During the term of your employment and for a period of one year thereafter, you
will not, directly or indirectly, on your own account or on behalf of or in
conjunction with any other person or organization induce or attempt to induce
any employee of the Company or its affiliates to leave employment of the Company
or its affiliates (whether or not leaving employment would be a breach of
contract by such other employee).

 

(b)

During the term of your employment and for a period of one year thereafter, you
will not, directly or indirectly, on your own account or on behalf of or in
conjunction with any other person or organization solicit any investor, borrower
or other investee in/of the Company or any managed/advised investment vehicle of
the Company or its affiliates with whom you either (i) had business-related
contact with such investor, borrower or other investee during your employment
with the Company or (ii) learned non-public information about such investor,
borrower or other investee during your employment with the Company.

 

(c)

The restrictions in this Article 10 are necessary for the protection of the
trade secrets, confidential information and goodwill of the Company and you
consider them to be reasonable for such purpose.  You stipulate that irrevocable
harm will result from breach of your obligations under this Article 10.
Therefore, in the event of any such breach or threatened breach, you agree that
the Company, in addition to such other remedies which may be available, shall
have the right to obtain an injunction from a court restraining such breach or
threatened breach and the right to specific performance of your obligations
under this Article 10 (moreover, you hereby waive the adequacy of a remedy at
law as a defense to such relief).  In addition, you agree that if you violate
this Article 10, you will pay all of the Company’s reasonable costs of
enforcement, including reasonable attorneys’ fees and expenses and court costs.

 

(d)

You stipulate that remedies at law are inadequate to compensate the Company for
breach of your obligations under this Article 10 and the CIAA (as defined below)
and that enforcement of each of the provisions of this Article 10 and the CIAA
is in the public interest of the market for talent in the investment management
industry and of investors in the Company and the investment vehicles
managed/advised by the Company and its affiliates.

 

(e)

If the Company terminates your employment without Cause or you terminate your
employment for Good Reason (each as defined below), subject to receipt by the
Company of a release by you of all known and unknown claims against the Company
and its affiliates, the Company will pay you an amount equal to 50% of your
annual base salary within 30 days of termination of your employment and
expiration of any applicable rescission periods.

 

 

--------------------------------------------------------------------------------

 

Mr. Brent Pearson

October 3, 2018

Page 3

 

(f)

For purposes of this Offer Letter, “Cause” shall mean: (a) your theft,
dishonesty, misconduct, or falsification of any of the Company’s or its
affiliates’ records; (b) any action by you outside of the scope of your
employment agreement with the Company that has a material detrimental effect on
the Company’s reputation or business as reasonably determined by the Company’s
board of directors; (c) your substantial failure or inability to perform any
reasonably assigned duties within the scope of your employment agreement with
the Company that has not been cured within thirty business days of written
notice from the Company to you, in each case, as determined by the Company’s
board of directors in its sole discretion; (d) your material violation of any
Company policy; (e) your conviction (including any plea of guilty or no contest)
of any criminal act (other than traffic violations); or (f) your material breach
of any written agreement with the Company or its affiliates which has not been
cured within ten business days’ of written notice from the Company to you
thereof.

 

(g)

For purposes of this Offer Letter, “Good Reason” shall mean your resignation
from the Company within six months after the occurrence of any of the following
events: (a) without your express prior written consent, the significant
reduction of your duties, authority, responsibilities, job title, or reporting
relationships relative to your duties, authority, responsibilities, job title,
or reporting relationships as in effect immediately prior to such reduction, or
the assignment to you of such reduced duties, authority, responsibilities, job
title, or reporting relationships; (b) without your express prior written
consent, a reduction by the Company of your base salary or bonus target as in
effect immediately prior to such reduction or the Company’s failure to pay such
amounts when due; (c) a material reduction by the Company in the kind or level
of employee benefits, excluding salary and bonuses, to which you were entitled
immediately prior to such reduction with the result that your overall benefits
package is significantly reduced (unless such reduction is part of a program
generally applicable to other similar level employees of the Company); or (d)
the relocation of your principal place of work to a facility or a location more
than twenty five miles from your then present location, without your express
prior written consent; provided, however, that in each case, your resignation
shall not constitute Good Reason under this provision unless (i) you provide the
Company with written notice of the applicable event or circumstance within
thirty days after you first have knowledge of it, which notice reasonably
identifies the event or circumstance that you believe constitutes grounds for
Good Reason, and (ii) the Company fails to correct the event or circumstance so
identified within thirty days after receipt of such notice.

 

(h)

The restrictions contained in this Section 10 are necessary for the protection
of the trade secrets, confidential information and goodwill of the Company and
are considered by you to be reasonable for such purpose.  You stipulate that
irrevocable harm will result from breach of your obligations under this Section
10. Therefore, in the event of any such breach or threatened breach, you agree
that the Company, in addition to such other remedies which may be available,
shall have the right to obtain an injunction from a court restraining such a
breach or threatened breach and the right to specific performance of the
provisions of this Section 10 and you hereby waive the adequacy of a remedy at
law as a defense to such relief.

 

(i)

You stipulate that the remedies at law are inadequate to compensate the Company
for breach of your obligations under this Section 10 and the CIAA (as defined
below) and that enforcement of the provisions of each of this Section 10 and the
CIAA is in the public interest of the market for talent in the investment
management industry and of investors in the investment vehicles managed/advised
by the Company.

 

 

 

--------------------------------------------------------------------------------

 

Mr. Brent Pearson

October 3, 2018

Page 4

 

(j)

If you materially violate any provision of this Article 10 after the end of your
employment, you agree that you will continue to be bound by the restrictions in
this Article 10 until a period of one year has expired without any material
violation of any of such provisions.

 

11.

General Provisions.

 

(a)

You understand, acknowledge and agree that your obligations under this Offer
Letter will continue in accordance with the express terms of this Offer Letter
regardless of any changes in your title, position, duties, salary or other
compensation or other terms and conditions of employment, and that no change in
any of the foregoing shall be considered to end your employment for purposes of
this Offer Letter.

 

(b)

You will enter into the Company’s standard employee confidentiality and
invention assignment agreement (“CIAA”) before beginning employment.

 

(c)

You are required to certify that you are a United States citizen, a non-citizen
national of the United States, a lawful permanent resident or an alien
authorized to work in the United States before beginning employment.

 

(d)

Amounts payable hereunder (net of taxes) shall be subject to the Company’s claw
back policies if its financial statements are restated (a “Restatement”) or as
otherwise required by applicable law or listing requirement; provided that,
except as mandated by applicable law or listing rule, in the event of a
claw-back because of a Restatement, (a) the Company may only claw-back payments
earned in the period to which the Restatement applies and (b) in no event may
the Company claw back any payments earned in periods occurring more than three
years prior to such Restatement.  Claw backs by the Company required under
applicable law shall not constitute a breach of the Company’s obligations
hereunder nor constitute Good Reason.

 

(e)

You will devote substantially all your business efforts to service of the
Company under this Offer Letter.  Subject to the Company’s code of ethics and
compliance manual, each as in effect from time to time, you may participate in
charitable, religious or civic organizations that do not materially interfere
with your work for the Company.

 

(f)

This Offer Letter and the matters contemplated hereby will governed under the
laws of the Commonwealth of Massachusetts.

 

(g)

Any dispute arising out of or relating to this Offer Letter or breach hereof or
otherwise arising out of your employment or the termination of that employment
(including, without limitation, any claims of unlawful employment discrimination
or any other claims based on any statute) shall, to the fullest extent permitted
by law, be settled by arbitration before a single arbitrator in Boston pursuant
to the JAMS Employment Arbitration Rules and Procedures as then in effect,
subject to a direction to the arbitrator to apply such rules in a manner to
minimize the cost and maximize the efficiency and speed of resolution to the
maximum reasonable extent permitted under such rules consistent with obtaining a
fully enforceable resolution of such dispute. The arbitrator must only choose
between the position, in total, that you advance or the position, in total, that
the Company advances as the closest to the correct resolution of all matters
being arbitrated based on the law and the facts.  This paragraph shall be
specifically enforceable.  Notwithstanding the foregoing, this paragraph shall
not preclude either party from pursuing a court action for the sole purposes of
obtaining a temporary restraining order or a preliminary injection in
circumstances in which such relief is appropriate; provided that any other
relief shall be pursued through an arbitration proceeding pursuant to this
paragraph.

 

--------------------------------------------------------------------------------

 

Mr. Brent Pearson

October 3, 2018

Page 5

 

 

(h)

This Offer Letter, the Award Agreement and the CIAA together with all of the
Company’s policies and procedures relating to employees, as in effect from time
to time (collectively, “Employment Documents”), constitute our entire agreement
with respect to your employment with the Company and no prior negotiations,
drafts, arrangements or understandings with respect thereto shall be of any
effect.

 

(i)

The Company’s benefits, payroll and other human resource management service may
be provided through one or more of the Company’s affiliates or a professional
employer organization.  As a result of such arrangement, the affiliate or
professional employment organization will be considered your employer of record
for such purposes; however, the Company’s Chief Financial Officer will be
responsible for the directing your work, reviewing your performance, setting
your schedule and otherwise directing your work at the Company.

 

(j)

If any provision of this Offer Letter is held by an arbitrator or court of
competent authority to be unenforceable, the parties intend that (i) the
remaining provisions of this Offer Letter shall be enforced in accordance with
their terms and (ii) the arbitrator or court shall substitute a replacement
provisions that is enforceable that, as closely as possible, accomplishes the
purposes intend by such original provision.

 

(k)

Any amendment or modification to this Offer Letter may only be made pursuant to
a written agreement executed by each of the parties hereto.

 

If this Offer Letter correctly sets forth the terms of our agreement, please
sign and return one copy whereupon it shall become our binding agreement.

 

Very truly yours,

 

/s/ Adam Kleinman

 

Adam Kleinman

President

Great Elm Capital Group, Inc.

 

Accepted and agreed to as of the date first written above:

 

 

 

   /s/Brent Pearson            

Brent Pearson

 

 

 

 

 

 

 

 

 

 

 